Citation Nr: 0404250	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-06 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
October 1945.

This case came initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  At present, following a 
reopening of the veteran's claim as further discussed below, 
the issue of service connection for hearing loss is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant if further 
action is required.  

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO in February 2003.  A copy of the 
hearing transcript issued following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a July 1995 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
hearing loss as not well grounded.  The veteran was informed 
of the decision and of his appellate rights via a VA letter 
and attached VA form 4107 (Notice of Procedural and Appellate 
Rights) dated that same month.  The veteran did not file a 
timely appeal with respect to this issue.  The July 1995 
rating decision, this being the last prior denial, is final.

3.  The evidence associated with the claims file since the 
July 1995 decision is, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
of entitlement to service connection for hearing loss. 


CONCLUSIONS OF LAW

1.  The unappealed July 1995 rating decision, which denied 
entitlement to service connection for hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).

2.  The evidence received since the July 1995 rating decision 
which relates to the issue of service connection for hearing 
loss is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's request to reopen the previously denied claim of 
service connection for hearing loss was received prior to 
that date (in December 2000), those regulatory provisions do 
not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss.  VA has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the veteran was 
advised by VA of the information required to substantiate the 
claim on appeal.  In this regard, the Board notes that 
collectively, by various informational letters, a January 
2001 rating decision, a July 2001 VCAA letter, a January 2003 
statement of the case (SOC), and a May 2003 supplemental 
statement of the case the appellant was provided with 
information regarding the evidence needed to substantiate his 
claim to reopen, and informed of what VA had done and would 
do to obtain evidence for his claim.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  He was informed that new and 
material evidence sufficient to reopen the previously denied 
claim would need to show a diagnosis of hearing loss and 
evidence that it was related to service.  As noted above, in 
the July 2001 VCAA letter and the May 2003 SOC, the appellant 
was given specific information with respect to the changes in 
the law pursuant to the VCAA, as well as to the new VA duties 
to assist pursuant to the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The appellant was also given 
the opportunity to identify additional relevant evidence that 
might substantiate his claim.  Postservice medical records 
and statements from the veteran and his representative are 
associated with the record.  The veteran was also provided 
the opportunity to present testimony at a hearing on appeal 
at the RO.  The Board is not aware of the existence of 
additional relevant evidence in connection with the veteran's 
claim to reopen.  

Moreover, in light of the decision herein to reopen the 
veteran's claim for service connection for hearing loss, the 
Board finds that there has been no prejudice to the veteran 
in this case that would warrant further notice or 
development, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); Quartuccio, 16 Vet. 
App. at 187; Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In a July 1995 rating 
decision, the RO denied the veteran's claim seeking 
entitlement to service connection for hearing loss.  The 
veteran was informed of the decision and of his appellate 
rights via a VA letter and attached VA form 4107 (Notice of 
Procedural and Appellate Rights) dated that same month.  The 
veteran did not file a timely appeal with respect to this 
issue.  The July 1995 rating decision, this being the last 
prior denial, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

As noted above, a claim based on the same factual basis may 
not be considered.  See 38 C.F.R. § 20.1103 (2003).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claim was filed prior 
to August 29, 2001.

In a July 1995 rating decision, the RO denied the claim of 
service connection for hearing loss on the grounds that the 
claim was not well grounded.  However, the relevant evidence 
received since the July 1995 rating decision appears to 
indicate that the veteran's current diagnosis of hearing 
loss, per February 2003 notations from the Bay Pines VA 
Medical Center, may have been incurred during his active 
service.  In this respect, during the February 2003 RO 
hearing, the veteran testified that he served with the U.S. 
Army Air Corps from April 24, 1942 to October 16, 1945; that 
his military occupational specialty (MOS) was airplane 
instrument mechanic; that he participated in the air 
offensive of Europe, Normandy, North France and the 
Rhineland; and that he was deemed to be an expert in the use 
of the M1 Carbine in which he was trained without hearing 
protection.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Additionally, in this 
case, the Board notes that the record indicates that the 
National Personnel Records Center (NPRC), in response to a VA 
requests for the veteran's service records, reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973.  While the absence of the veteran's 
service medical records is clearly not helpful to the 
veteran's claim, the absence of those records does not 
preclude the granting of service connection.  However, where, 
as here, the service medical records are lost through no 
fault of the claimant's, the Board's obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Upon a review of the evidence, the Board finds that the 
evidence received after the July 1995 rating decision is new 
evidence which is not redundant or cumulative of other 
evidence previously considered.  As well, the Board finds 
that the new evidence is material to the issue under 
consideration.  Specifically, the evidence tends to indicate 
that the veteran currently suffers from hearing loss related 
to service.  The current diagnosis, coupled with the fact 
that the veteran's case is a fire-related case and that he 
testified during the February 2002 RO hearing that his MOS 
was airplane instrument mechanic; that he participated in the 
air offensive of Europe, Normandy, North France and the 
Rhineland; and that he was deemed to be an expert in the use 
of the M1 Carbine in which he was trained without hearing 
protection, lead the Board to find that the additional 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See O'Hare, 
supra.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  
Accordingly, the appellant's claim of service connection for 
hearing loss is reopened, and the appeal is granted, to that 
extent only.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  However, 
the evidence presented thus far does not warrant a grant of 
service connection, and in light of the VCAA of 2000, further 
development of the case is necessary prior to final 
adjudication.  As such, the claim is remanded for additional 
development, as described below.  




ORDER

New and material evidence having been submitted, the claim of 
service connection for hearing loss is reopened; the appeal 
is granted to this extent only.


REMAND

Having reopened the appellant's claim of service connection 
for hearing loss, the Board now turns to the merits of the 
claim.

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the claimant and his/her representative of any 
information and evidence necessary to substantiate a claim 
for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  Further, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim, although the ultimate 
responsibility for furnishing evidence rests with the 
claimant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).  In the present case, the Board finds 
that the VA's redefined duties to notify and assist a 
claimant, as set forth in the VCAA, have not been fulfilled 
regarding the issue of service connection for hearing loss.  
For the below described reasons, the case is remanded to the 
RO for additional development. 

In this respect, the veteran testified during the February 
2002 RO hearing that his MOS was airplane instrument 
mechanic; that he participated in the air offensive of 
Europe, Normandy, North France and the Rhineland; and that he 
was deemed to be an expert in the use of the M1 Carbine in 
which he was trained without hearing protection.  This 
testimony, coupled with the February 2002 medical notations 
from the Bay Pines VA Medical Center diagnosing hearing loss, 
lead the Board to find that the additional evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  See O'Hare, supra.  Hence, 
the Board finds that the RO should contact the appropriate 
authorities and should attempt to verify the veteran's period 
of active service, his MOS, and any other relevant facts 
described by the veteran during the February 2002 hearing.

Additionally, during the February 2002 RO hearing, the 
veteran testified that he has been treated for his hearing 
loss by Dr. Sheetler who had indicated that it was at least 
as likely as not that his hearing loss was related to his 
service, as opposed to his 81 years of age.  As well, the 
veteran testified that he was treated at the Sawtell Army 
Hospital in Los Angeles in or about 1948.  Hence, the RO 
should attempt to obtain these records.

Lastly,  the Board notes that it appears the veteran has not 
been given the benefit of a VA examination containing a 
medical opinion regarding the etiology of the claimed hearing 
loss.  If the medical evidence of record is insufficient, or, 
in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo a VA examination, which should include a medical 
opinion as to the likely etiology of the claimed hearing 
loss.

Therefore, in light of the foregoing, this case is REMANDED 
to the RO for the following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue of entitlement to service 
connection for hearing loss.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
claimed hearing loss since discharge from 
service to the present.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims file, 
including for Dr. Sheetler.  When the 
veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the claimed 
hearing loss at any VA medical facility 
since his discharge from service to the 
present.  All identified treatment 
records from any reported VA medical 
facility, including the Bay Pines VA 
Medical Center, not already contained 
within the claims file should be obtained 
and associated with the claims file.  
Additionally, the RO should attempt to 
obtain any relevant treatment records 
from the Sawtell Army Hospital in Los 
Angeles dated from 1945 to 1949.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
any Federal and VA facility.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the veteran in 
substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The RO should also attempt to verify 
the veteran's military occupational 
specialty (MOS), which reportedly was 
airplane instrument mechanic.  
Additionally, the RO should attempt to 
verify whether the veteran participated 
in the air offensive of Europe, Normandy, 
North France and the Rhineland; and 
whether he was trained and/or was an 
expert in the use of the M1 Carbine 
during service.  If the search for the 
above records/information has negative 
results, the claims file must be properly 
documented with information obtained from 
appropriate authority(ies). 

5.  After the development described above 
has been completed:
a)  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA audiological 
examination to evaluate the nature, 
severity, and etiology of the claimed 
hearing loss.  If no such disorder is 
found by the examiner, the examiner 
should so indicate.  The RO must make the 
claims file available to the examiner.  
The claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
all of the veteran's medical records and 
history, including the May 1995 VA 
general and audiological examination 
reports.  Following an examination of the 
veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
currently claimed hearing loss became 
manifest during active service or to a 
compensable degree within a one year 
period of his discharge from active 
service, or is otherwise related to his 
active service.  Lastly, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed hearing loss is related 
to any post-service event(s) or diseases, 
including the aging process.  If the 
etiology of the claimed hearing loss is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's hearing loss.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the 
veteran's claim of entitlement to service 
connection for hearing loss should be 
adjudicated.  If the determination remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified. 


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



